IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                            No. 02-60332
                                          Summary Calendar



CHARLES LAVEL STRINGER,

                                                                                        Plaintiff-Appellant,

                                                 versus

UNKNOWN MCDANIELS; RON TILLMAN; ORAN PAGE;
BARBARA DUNN; CITY OF JACKSON, MISSISSIPPI;
POLICE DEPARTMENT OF THE CITY OF JACKSON,
MISSISSIPPI,

                                                                                      Defendants-
                                                          Appellees.

                        -----------------------------------------------------------
                           Appeal from the United States District Court
                               for the Southern District of Mississippi
                                    USDC No. 3:99-CV-686-WS
                        -----------------------------------------------------------
                                            March 12, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Charles Lavel Stringer appeals from the district court's grant of summary judgment on his civil

rights complaint brought pursuant to 42 U.S.C. § 1985. Stringer argues first that the district judge


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
should have removed himself fro m the case because he was formerly a Hinds County Assistant

District Attorney seventeen years earlier and was friends with the defendants. We conclude that

Stringer has not shown that the district judge abused his discretion or that a reasonable person,

knowing all of the facts, would doubt the district judge's impartiality. See United States v. MMR

Corp., 954 F.2d 1040, 1044 (5th Cir. 1992); Levitt v. Univ. of Texas at El Paso, 847 F.2d 221, 226

(5th Cir. 1988).

       Stringer also makes numerous arguments attempting to show that the district court

erroneously granted summary judgment to the defendants. A claim under 42 U.S.C. § 1985(3)

requires a showing, inter alia, that a conspiracy was based on a racial or other impermissible class-

based animus. See Newberry v. East Texas State Univ., 161 F.3d 276, 281 (5th Cir. 1998); Word

of Faith World Outreach Ctr. Church, Inc. v. Sawyer, 90 F.3d 118, 124 (5th Cir. 1996). The district

court held that Stringer failed to make this showing. On appeal, Stringer has failed to address the

basis for the district court's judgment, and he has therefore abandoned the issue. See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

       Stringer also argues that the district court erred in denying him a default judgment as to

defendant McDaniels, who the record shows was never served with process. The district court did

not abuse its discretion. See Campbell v. Eastland, 307 F.2d 478, 490-491 (5th Cir. 1962); United

States v. One Parcel of Real Property, 763 F.2d 181, 183 (5th Cir. 1985); FED. R. CIV. P. 55.

       Finally, Stringer argues that the district court abused its discretion by denying him the right

of discovery from defendant Dunn. The district court's discovery rulings were not arbitrary or clearly

unreasonable. See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000).


                                                -2-
AFFIRMED.




            -3-